Hamilton, Judge,
delivered the following opinion:
Application is made for a continuance on three grounds:
1. As to a deposition being in Spanish, that is waived by the other side, and so need not be considered. I presume there would be enough evidence to go ahead with until that deposition could be brought into court.
2. As to witnesses that are unwilling to come, there could be no question. If a party prefers to bring his own witnesses, that is a matter for him. The regular procedure of the court, however, is by subpcena, and, unless a witness is subpoenaed, there is no possibility of the court looking at the fact that he is not present.
8. The other point as to the decision of the Supreme Court, it would seem, could be adjusted in the progress of the case. The evidence could be submitted and an amendment made to meet the evidence. It seems that that would not be objected to, and I might say that, even if it was, the court would probably admit it. There seems to be a good many witnesses on both sides, and, while I would like to accommodate the parties, it is utterly impossible to give you another day.
*323I think I will not be able to grant the motion for a continuance. I have done all the law allows me to do, and, if the plaintiff does not announce ready, I think I should have to dismiss the case.
The case will be dismissed at the costs of the plaintiff, to be paid within thirty days.